DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/19/2022 has been entered.

Claim Rejections - 35 USC §101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 1, 2, 4, 7, 8, 10, and 13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Specifically, representative Claim 1 recites:
A processor-implemented method (800) comprising: receiving (802), via one or more hardware processors, a plurality of operational data of a plurality of variables of at least one unit of a process plant, wherein the plurality of variables includes a temperature, a pressure, levels of vibration, and noise; pre-processing (804), via one the received plurality of operational data of the plurality of variables to exclude one or more data points, wherein exclusion of the one or more data points is corresponding to an input to one or more sensors of the at least one unit during a shutdown and a restart of the at least one unit; dynamically calculating (806), via one or more hardware processors, a range limit of the plurality of variables over a predefined finite period based on the pre-processed plurality of operational data and one or more operating loads of the at least one unit of the process plant, wherein the calculated range limit is adjusted dynamically based on operating conditions of the at least one unit and wherein the range limits at a current operating load are dynamically calculated based on range limits at intermediate and full operating loads of the at least one unit of process plant; identifying (808), via one or more hardware processors, at least one failure mode over a predefined finite period based on the dynamically adjusted range limit of each of the plurality of variables, wherein the range limit of each of the plurality of variables includes an upper limit and a lower limit; determining (810), via one or more hardware processors, a degree of deviation from the calculated range limit of each of the one or more plurality of variables of the at least one unit to indicate severity for the at least one identified failure mode over the predefined finite period; determining (812), via one or more hardware processors, a degree of correlation between the plurality of variables of the at least one unit to indicate detectability of the at least one identified failure mode over the predefined finite period; and estimating (814), via one or more hardware processors, operational risk of the at least one identified failure mode based on the identified occurrence, determined severity and detectability of the identified at least one failure mode, wherein the operational risk associated with failure modes is calculated and updated from time to time automatically from the operational data of the plurality of variables of the at least one unit of the process plant; and taking a corrective action needed against the at least one identified failure mode having a high value of the risk priority number.
The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
Following the 2019 Revised Patent Subject Matter Eligibility Guidance and its October 2019 update, under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter.  The above claim is considered to be in a statutory category (process). 
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea).  In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exceptions.  Specifically, it falls into the grouping of subject matter when recited as such in a claim limitation that covers mental processes – concepts performed in the human mind including an observation, evaluation, judgement, and/or opinion, mathematical concepts - mathematical relationships, mathematical formulas or equations, mathematical calculations, and certain methods of organizing human activity such as “fundamental economic principles or practices” that include hedging, insurance, and mitigating risk.  
For example, the highlighted and underlined features are treated as belonging to mental process grouping while the rest of the highlighted limitations are treated as belonging to mathematical concepts grouping.  
In addition, the limitations of “estimating … operational risk of the at least one identified failure mode based on the identified occurrence, determined severity and detectability of the identified at least one failure mode, wherein the operational risk associated with failure modes is calculated …” and “taking a corrective action needed against the at least one identified failure mode having a high value of the risk priority number” also fall also into a grouping of organizing human activity/mathematical relationship groupings.
With regards to mental process, according to the 2019 Guidance: “If a claim, under its broadest reasonable interpretation, covers performance in the mind but for the recitation of generic computer components, then it is still in the mental processes category unless the claim cannot practically be performed in the mind. See Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1318 (Fed. Cir. 2016) (‘‘[W]ith the exception of generic computer implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.’’); Mortg. Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d. 1314, 1324 (Fed. Cir. 2016)(holding that computer-implemented method for ‘‘anonymous loan shopping’’ was an abstract idea because it could be ‘‘performed by humans without a computer’’); Versata Dev. Grp. v. SAP Am., Inc., 793 F.3d 1306, 1335 (Fed. Cir. 2015) 
Similar abstract idea is recited in Claims 7 and 13.
Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application. 
In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception. 
The above claims comprise the following additional elements:
Claim 1
A processor-implemented method (preamble);
receiving (802) … a plurality 5of operational data of plurality of variables of at least one unit of a process plant, wherein the plurality of variables includes a temperature, a pressure, levels of vibration;
one or more hardware processors;
taking a corrective action needed.  
Claim 7
at least one memory (102) storing a plurality of instructions;
at least one user interface (104);
a receiving module (108) configured to receive a plurality of operational data of plurality of variables of at least one unit of a process plant, wherein 
one or more hardware processors (106) communicatively coupled with at least one memory, configured to execute one or 5more modules;
take a corrective action needed. 
Claim 13
A non-transitory computer readable medium storing one or more 5instructions which when executed by a processor on a system, cause the processor to perform method (preamble);
receiving (802) … a plurality of operational data of plurality of variables of at least one unit of a process plant, wherein the plurality of variables includes a 10temperature, a pressure, levels of vibration, and noise;
one or more hardware processors
taking a corrective action needed. 
The additional elements in the preambles of Claims 1, 7, and 13 are not qualified for a meaningful limitation because they only generally link the use of the judicial exception to a computerized field of use.  
Steps of “receiving … a plurality 5of operational data of plurality of variables of at least one unit of a process plant” are generally recited and represent mere data gathering (obtaining process variables) that is necessary for use of the recited judicial exception and these steps are recited at a high level of generality.
 Additional elements “a one or more hardware processors” (Claims 1, 7, and 13) as well as a user interface, a memory (Claim 7), and a non-transitory computer readable Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more, MPEP 2106.05(f)). In this invention, “the focus of the claims is not on such an improvement in computers as tools but on certain independently abstract ideas that use computers as tools” (Electric Power Group).  
A step of “taking a corrective action needed” is recited at a high level of generality and, therefore, is not meaningful. 
In conclusion, the above additional elements, considered individually and in combination with the other claim elements do not reflect an improvement in the functioning of a computer and/or other technology or technological field and/or use of a particular machine.  Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Therefore, the claim is directed to a judicial exception and require further analysis under the Step 2B.  
However, under the Step 2B analysis, the above claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. For example, using a generic computer hardware, transmitting/receiving data are well-understood/conventional features according to MPEP. Transmitting/receiving a 
It has also been known in the art to take a corrective action upon fault detection (Andrew Weller et al., US 2009/0138316; John Bieda et al., US 2003/0171897).
As indicated above, the additional elements in the claim are recited at a high level of generality and are not qualified as particular machines.  Receiving a plurality of operational data, as well as one or more processors, memory, user interface, and computer-readable medium are features that well-understood and purely conventional or routine in the relevant art, as can be seen from the references of record, and they are recited at a high level of generality without adding “significantly more” features that would limit the application of the abstract idea.   According to MPEP 2106.05: “Courts have held computer‐implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking).”
Similarly, the dependent Claims 2, 4, 8, and 10 do not recite additional elements to reflect the practical application of the abstract idea as well as these claims do not comprise additional elements that would qualify for significantly more.  The additional elements of the dependent claims just extend/narrow the abstract idea of the independent claims and/or add additional elements that are generically-recited and represent extra-solution activity not qualified for a practical application and/or significantly more than the abstract idea.

Response to Arguments
Applicant's arguments filed 1/19/2022 have been fully considered but they are not persuasive. 

35 USC § 101
The Applicant argues (p.10): In order to achieve the above objectives, the claimed subject matter provides method steps for operational risk associated with one or more failures in at least one unit of a process plant … 
The Applicant argues (p.12): claimed elements of dynamically calculating a range limit of each of the plurality of variables with pre-processed data points over a predefined finite period and taking a corrective action needed against the at least one identified failure mode having a high value of the risk priority number in a structured and uniform manner solves the specific technical problem in the art and improves the accuracy as calculation is a dynamic process over a finite period in terms of values of one or more variables. Range limits of at least one unit of process plant at intermediate and full load are available from predicted performance data. This range limits at intermediate and full load of at least one unit of process plant are used to calculate range limits at current operating load. Hence, the operational risk associated with failure modes can be calculated and updated from time to time automatically from operational data of one or more variables of the at least one unit of the process plant. Also, the present application sufficiently limit the use of claimed concepts to the practical application to prioritize addressing the operational risks and take corrective action against high operational risk failure modes. The claim as a whole integrates the method of estimating operational risk associated with failures in a process plant into a practical application. Thus, the claim is eligible because it is not directed to the recited judicial exception (abstract idea).
The Examiner respectfully disagrees. According to MPEP and 2019 PEG, a practical application is not demonstrated by the improvement in the abstract idea as argued (“improves the accuracy”). According to the 2019 PEG, a practical application is demonstrated by meaningful limitations, improvement to technology, and/or a particular machine. However, no additional elements that demonstrate a practical application are recited. No particular machine is recited, and no improvement in technology exists - these criteria are not argued by the Applicants.
With regards to the new limitation “taking corrective action”, the Examiner submits that this additional element is recited in generality and, therefore, is not meaningful and not qualified for significantly more. This limitation, however, is also considered as a part of the abstract idea of organizing human activity as discussed in the rejection. In that case, it is not a subject of a practical application consideration (Second Prong) or significantly more analysis (Step 2B).
The Examiner also notes that the Applicant acknowledged that the instant application is directed to “method steps for operational risk associated with one or more failures in at least one unit of a process plant” (Arguments, p.10) and “estimating operational risk associated with failures in a process plant” (Arguments, p.12). The Examiner treats these acknowledgements as a further confirmation of at least one 

The Examiner further notes that throughout all arguments, the Applicant lists advantages of numerous claimed steps such as preprocessing of operational data (p.10), range limit calculations and dynamic adjustment (p.11), and prioritizing addressing the operational risks (p.12). However, these steps are part of the abstract ideas as identified in the rejection and are not additional elements that potentially could indicate either a practical application or “significantly more” to establish eligibility. 

The Applicant argues (p.13): Further, based on the 2019 Revised Patent Subject Matter Eligibility Guidance, it is to be noted that Step 2A - Prong 2 does not evaluate whether the additional elements are conventional to determine whether the abstract idea is integrated into a practical application.
The Examiner respectfully submits that the previous, as well as the current office action includes Step 1, Prong 2 analysis when considers a practical application. The Examiner also motes that “conventional” status is rather applicable to Step 2B which is also addressed in the rejection.

Examiner Note with regards to Prior Art of record

With regards to Claims 1, 7, and 13, the closest prior art, Bieda, Fujii, and Risk Ranking, either singularly or in combination, fail to anticipate or render obvious 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER SATANOVSKY whose telephone number is (571)270-5819.  The examiner can normally be reached on M-F: 9 am-5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ALEXANDER SATANOVSKY/
Primary Examiner, Art Unit 2863